Order denying appellant’s motion to dismiss the complaint upon'the ground that the cause of action did not accrue within the time limited by law for the commencement of an action thereon, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs. In our opinion the record presents no genuine issue of the date of appellant's discharge from the army as shown by his discharge certificate. (Corash v. Texas Co., 264 App. Div. 292, 297; Manhattan Paper Co. v. Bayer, 147 Misc. 227, 228; Curry v. Mackenzie, 239 N. Y. 267, 269.) Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.